Citation Nr: 1028795	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  07-24 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date prior to March 2005 for 
bilateral hearing loss, currently evaluated as 30 percent 
disabling.


WITNESSES AT HEARING ON APPEAL

Veteran and Son


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1948 to May 1952.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2006 rating decision of the Phoenix, Arizona 
regional office (RO) of the Department of Veterans Affairs (VA).  
The rating decision denied the Veteran's claim for an earlier 
effective date.

In June 2010, the Veteran and his son appeared at a hearing held 
before the below-signed Veterans Law Judge in Phoenix, Arizona.  
A transcript of that hearing has been associated with the claims 
file.

As part of its present decision, the Board has reviewed the 
record in depth, including with regard to determining whether the 
Veteran was afforded his due process rights in the development of 
evidence through testimony.  At the June 2010 Travel Board 
hearing, the Veteran and his witness were afforded an extensive 
opportunity to present testimony, evidence, and argument.  The 
transcripts reveal appropriate colloquies were conducted between 
the Veteran and the undersigned, in accordance with Stuckey v. 
West, 13 Vet. App. 163 (1999) and Constantino v. West, 12 Vet. 
App. 517 (1999) (relative to the duty of hearing officers to 
suggest the submission of favorable evidence).  

The transcript also reflects that the Veterans Law Judge 
conducted the hearing in accordance with the statutory duties to 
"explain fully the issues and suggest the submission of evidence 
which the claimant may have overlooked and which would be of 
advantage to the claimant's position," pursuant to 38 C.F.R. § 
3.103(c)(2), as recently explained by the Court in Bryant v. 
Shinseki, --- Vet. App. ----, 2010 WL 2633151 (2010).  
Specifically, the Court observed that these two duties are not 
further detailed in regulation, but require review of the record, 
explanation of those elements of a claim that are at issue, and a 
suggestion that the claimant submit evidence on material issues 
when the record is lacking.  Id. 6.  However, the Court clarified 
that a VA hearing officer's duties do not extend to 
preadjudication of a claim and that "such preadjudication is not 
required to explain to the claimant that -for a disability 
compensation claim- the issues are status as a veteran, injury or 
disease in service, current disability, and nexus between the 
current disability and the injury or disease in service."  Id. 
at 3.  

Here, the transcript of the hearing reflects that the Veterans 
Law Judge identified the material issues - the lack of evidence 
that the Veteran had filed a claim for an auditory ear disability 
prior to March 2005.  The Veterans Law Judge informed the Veteran 
of the type of evidence, material reflecting an application for 
hearing loss or that he had informed VA of his intent to file 
such an application, prior to 2005.  As such, the Board finds 
that the hearing officer's duties in 38 C.F.R. § 3.103(c)(2) were 
met.  Further, as the Veteran stated that he had no such 
additional evidence, the Board finds that he was not prejudiced 
by the hearing that was provided.  See Bryant, 2010 WL 2633151 at 
8 (citing to 38 U.S.C. § 7261(b)(2); Shinseki v. Sanders, 129 S. 
Ct. 1696, 1704 (2009)).  The June 2010 hearing was legally 
sufficient.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran submitted a new claim of entitlement to service 
connection for bilateral hearing loss in March 2005.  

2.  A June 2005 rating decision granted the claim for service 
connection for hearing loss and assigned a 30 percent disability 
rating effective March 29, 2005, the date on which the claim for 
service connection was received. 

3.  In September 2005 the Veteran, claiming that an earlier 
effective date was warranted, submitted a notice of disagreement 
to the June 2005 rating decision.  The Regional Office (RO), by 
rating decisions issued in May and June 2006 declined to assign 
an earlier effective date; the Veteran timely appealed.  




CONCLUSION OF LAW

The criteria for an effective date earlier than March 29, 2005, 
for the grant of service connection for bilateral hearing loss 
have not been met.  38 U.S.C.A. §§ 5108, 5110, 7104 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.156, 3.400 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2009).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  Under VCAA, VA has a duty to 
notify the claimant of any information and evidence needed to 
substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103.  
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the Board 
has concluded that the notice requirements of VCAA have been 
satisfied with respect to the issue decided.  

The notice and assistance provisions of VCAA should be provided 
to a claimant prior to any adjudication of the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).   This notification 
obligation was accomplished by way of a letter from the RO to the 
Veteran dated April 2005.  The letter effectively satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by: (1) informing the Veteran about the information 
and evidence not of record that was necessary to substantiate the 
claim; (2) informing the Veteran about the information and 
evidence VA would seek to provide; and (3) informing the Veteran 
about the information and evidence he was expected to provide.  

Additionally, a separate March 2006 letter provided notice 
complying with the holding of Dingess v. Nicholson, 19 Vet. App. 
473 (2006) by informing the Veteran of how the RO assigns 
disability ratings and effective dates when a claim for an 
increased rating is granted.  The Veteran received further notice 
from the RO in a February 2009 letter, prior to readjudication of 
his claim in June 2009 and March 2010 supplemental statements of 
the case.

Although the Veteran has not been specifically notified of the 
requirements necessary to establish entitlement to an earlier 
effective date for bilateral hearing loss, the VA General Counsel 
has held that 38 U.S.C.A. § 5103(a) does not require VA to 
provide notice of this information for newly raised or 
"downstream" issues, such as claims for increased compensation 
or earlier effective date following initial grants of service 
connection for a disability in response to notice of its decision 
on a claim for which VA has already given the appropriate section 
5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  As such, 
and as stated above, the appropriate notice has been given in 
this case.

VA has a duty to assist veterans in obtaining evidence necessary 
to substantiate their claims.  The Veteran's service treatment 
records and lay statements have been associated with the claims 
file, as have identified private treatment records.  
Additionally, the Veteran was afforded a VA examination for 
bilateral hearing loss in April 2005.  See Charles v. Principi, 
16 Vet. App. 370 (2002) (noting that under 38 U.S.C.A. § 
5103A(d)(2), VA was to provide medical examinations as "necessary 
to make a decision on a claim, where the evidence of record, 
taking into consideration all information and lay or medical 
evidence [including statements of the claimant], contains 
competent evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does not 
contain sufficient medical evidence for the [VA] to make a 
decision on the claim").

The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to fairly 
decide the particular claim on appeal.  He has been given ample 
opportunity to present evidence and argument in support of his 
claim.  As such, all relevant evidence necessary for an equitable 
disposition of the Veteran's appeal of this issue has been 
obtained and the case is ready for appellate review.  The Board 
additionally finds that general due process considerations have 
been complied with by VA.  See 38 C.F.R. § 3.103 (2009).

Entitlement to an Earlier Effective Date

The Veteran contends that a date earlier than March 29, 2005 
should be established for the grant of service connection for 
bilateral hearing loss.  Having carefully considered the claim in 
light of the record and the applicable law, the Board must deny 
the appeal.  

In its decisions, the Board is required to apply case law issued 
by the Courts, statutes enacted by Congress, regulations issued 
by VA, and precedential opinions issued by VA's Office of General 
Counsel.  

The provisions for the determination of an effective date of an 
award of disability compensation are set forth in 38 U.S.C.A. § 
5110 (West 2002 & Supp. 2009).  Except as otherwise provided, the 
effective date of the award of an evaluation based on an original 
claim, a claim reopened after a final disallowance, or a claim 
for an increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400 (2009).  Under VA laws and regulations, a 
specific claim in the form prescribed by the VA must be filed in 
order for benefits to be paid or furnished to any individual 
under laws administered by the VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  Any communication or action indicating intent 
to apply for one or more benefits under laws administered by the 
VA, and identifying the benefits sought, may be considered an 
informal claim.  38 C.F.R. § 3.155(a).

In March 2005, the Veteran filed a new claim seeking entitlement 
to service connection for bilateral hearing loss.  Although the 
Veteran's claim states that he "would like to reopen [his] claim 
for hearing loss," the record does not reflect any earlier 
claims for, or decisions regarding, this disability.  The claims 
file does reflect that the Veteran was granted entitlement to 
service connection for disease of the auditory canal, based on 
his history of treatment for otitis externa with residual 
scarring in the external ear canals, by a January 1955 rating 
decision.  The rating decision set an effective date of  November 
1954.  

The Veteran's service treatment records reflect that his hearing 
was evaluated as normal at time of enlistment.  Specifically, he 
tested 15 out of 15 on a whispered voice test in May 1948.  In 
July 1951 he was treated for otitis externa and prescribed an ear 
wash.  In December 1951 he was noted to have wax in his left ear 
and was prescribed an ear wash.  At the time of his separation 
examination, May 1952, his ears were noted to be normal.  

Although the Veteran stated on his July 2007 substantive appeal 
(VA Form 9), and in written statements dated May 2007 and April 
2005, that he complained of hearing loss at time of discharge, 
his service treatment records do not reflect any such complaint.  
Regardless, no evidence identified as approximately 
contemporaneous with discharge from service, or the Veteran's 
statement that he reported experiencing hearing loss at the time 
of his discharge examination, indicates an intention to file a 
formal claim with VA for hearing loss.  As stated above, the 
Veteran was granted service connection for disability resulting 
from otitis externa in January 1955, but the records associated 
with that decision also do not reflect any complaints of, filings 
for, or consideration of, hearing loss.

The Veteran was afforded a VA audiological examination in April 
2005, which resulted in a diagnosis of bilateral hearing loss.  
The examiner noted that, based on the Veteran's in-service 
exposure to military noise and use of communications equipment , 
it was likely current hearing loss was related to service.  The 
Veteran subsequently was awarded service connection for bilateral 
hearing loss, effective March 29, 2005, the date his claim was 
received by VA.

The Veteran contends that he is entitled to an effective date 
prior to March 29, 2005 for the grant of service connection for 
hearing loss.  He asserts that he experienced symptoms of this 
service-connected disability since his discharge in 1952 and, 
based on that reported symptomatology, the effective date should 
be earlier than March 2005.  

The Board has considered the Veteran's argument that, because he 
experienced hearing loss prior to 2005 and reported symptoms 
thereof around the time of his discharge, he had, in essence, 
notified VA of his intent to file for service connection.  
Unfortunately, the effective date of a grant of service 
connection is not determined by the date upon which symptoms 
manifest or that a diagnosis is provided, but by the date a claim 
is filed.  38 U.S.C.A § 5110 (2009).  The Veteran also has stated 
that he complained of hearing loss at time of discharge; although 
the claims file does not reflect such a report, the Board notes 
that, regardless, a report of symptoms is not sufficient to 
create a claim for service connection.  See Brannon v. West, 12 
Vet. App. 32 (1998) (medical evidence cannot be an informal 
claim, there must be claimant intent to apply for a benefit).

Under the law, the Veteran's claim, received by VA on March 29, 
2005, represents the earliest possible effective date of service 
connection.  Accordingly, the claim for entitlement to an 
effective date earlier than March 29, 2005 for the award of 
service connection for bilateral hearing loss must be denied.


ORDER

An effective date earlier than March 29, 2005 for the award of 
service connection for bilateral hearing loss is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


